 

Exhibit 10.2



TRADEMARK ASSIGNMENT AGREEMENT

 

This Trademark Assignment Agreement (this "Trademark Assignment Agreement") is
made and entered into effective as of the 10th day of December 2015, by and
among Concordia Pharmaceuticals Inc., S.à.r.1., Barbados Branch, a Barbados
branch of a Luxembourg corporation, with a place of business at Canewood
Business Centre, 5 Canewood Industrial Park, St. Michael, Barbados, BB11005
("Seller") and Teligent Jersey Limited, a company incorporated in Jersey with
registration number 119574 and having its registered office at 47 Esplanade, St.
Helier, Jersey JE1 OBD ("TJL Purchaser"). Capitalized terms used but not
otherwise defined in this Amendment shall have the respective meanings ascribed
to such terms in the Purchase Agreement (as defined below).

 

WITNESSETH:

 

WHEREAS, Seller owns the trademark registered in the United States of America as
set forth in Schedule A attached hereto (hereinafter, the "Trademark");

 

WHEREAS, pursuant to that certain Asset Purchase Agreement among Seller, TJL
Purchaser (the "Parties") and IGI Laboratories, Inc. ("IGI"), dated as of
October 5th, 2015 (the "Purchase Agreement"), the Seller sold, transferred and
assigned to TJL Purchaser, and TJL Purchaser acquired and assumed from Seller,
all of the TJL Purchased Assets and all of the Assumed Liabilities associated
therewith;

 

WHEREAS, pursuant to the First Amendment to the Purchase Agreement (the
"Amendment"), dated of even date herewith, the Parties and IGI agreed to amend
the Purchase Agreement to include in the TJL Purchased Assets certain
intellectual property rights which were inadvertently not transferred and
assigned under the Purchase Agreement; and

 

WHEREAS, Seller has agreed to assign and transfer to TJL Purchaser, and TJL
Purchaser has agreed to acquire and accept from Seller, for the consideration
and upon the terms and subject to the conditions set forth in the Purchase
Agreement, all of Seller's right, title and interest in, to and under the
Trademark.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained in the Purchase Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties, intending to be legally bound hereby,
agree as follows:

 

1. Assignment of Trademark. Seller hereby sells, conveys, assigns, transfers and
delivers to TJL Purchaser, and TJL Purchaser hereby purchases, acquires and
accepts from Seller all of Seller's right, title and interest, as of October
5th, 2015, in and to the Trademark, including renewals of registration and the
goodwill associated with or symbolized by the Trademark, and all claims, causes
of action and enforcement rights of any kind, and all rights to sue or otherwise
bring actions for past, present or future infringement or other misappropriation
or violation of the Trademark and agrees to acquire and assume all Assumed
Liabilities therewith. The foregoing assignment in this Section 1 includes all
rights to (i) apply for, file, register, maintain, extend, or renew the
Trademark and to transfer same and grant licenses and other rights with respect
thereto, and (ii) collect royalties and other payments under or on account of
the Trademark.

 

 

 



 

2. Recording. The Parties hereby authorize the relevant authority at the United
States Patent and Trademark Office or any foreign equivalent thereto to record
this assignment.

 

3. Entire Agreement; Conflicting Terms. This Trademark Assignment Agreement, the
Amendment and the Purchase Agreement (in each case, including all Schedules and
Exhibits hereto and thereto) contain the entire agreement between the Parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, except for any
written agreement of the Parties that expressly provides that it is not
superseded by this Trademark Assignment Agreement, the Amendment or the Purchase
Agreement. Nothing herein shall be deemed to limit the rights, duties and
obligations of the Parties under the Amendment or the Purchase Agreement and, to
the extent of any conflict between the terms and conditions of this Trademark
Assignment Agreement and the terms and conditions of the Amendment or the
Purchase Agreement, the terms and conditions of the Amendment or the Purchase
Agreement shall govern, supersede and prevail.

 

4. Parties in Interest. This Trademark Assignment Agreement shall inure to the
benefit of and be binding upon the Parties and their respective successors and
assigns. Nothing in this Trademark Assignment Agreement, express or implied, is
intended to confer upon any person other than TJL Purchaser, Seller, or their
successors or assigns, any rights or remedies under or by reason of this
Trademark Assignment Agreement.

 

5. Governing Law; Jurisdiction.

 

(a)This Trademark Assignment Agreement and its negotiation, execution,
performance or non-performance, interpretation, termination, construction and
all claims or causes of action (whether in contract, in tort, at law or
otherwise) that may be based upon, arise out of, or relate to this Trademark
Assignment Agreement, or the transactions contemplated hereby (including any
claim or cause of action based upon, arising out of or related to any
representation or warranty made in connection with this Trademark Assignment
Agreement or as an inducement to enter this Trademark Assignment Agreement),
shall be exclusively governed by, and construed in accordance with, the laws of
the State of Delaware regardless of any laws that might otherwise govern under
any applicable conflict of laws principles.

 

(b)Any claim, demand, suit, action, cause of action, or proceeding (whether in
contract, in tort, at law, or otherwise) (each, a "Proceeding") based upon,
arising out of, or related to this Trademark Assignment Agreement and its
negotiation, execution, performance, non-performance, interpretation,
termination, construction or the transactions contemplated hereby shall be heard
and determined in the Court of Chancery in the City of Wilmington, New Castle
County, Delaware or, in the event such court lacks subject matter jurisdiction,
the United States District Court sitting in Wilmington, Delaware or, in the
event such federal district court lacks subject matter jurisdiction, then in the
Superior Court in the City of Wilmington, New Castle County, Delaware. The
Parties hereby irrevocably submit to the exclusive jurisdiction and venue of
such courts in any such Proceeding and irrevocably and unconditionally waive the
defense of an inconvenient forum, or lack of jurisdiction to the maintenance of
any such Proceeding. The consents to jurisdiction and venue set forth herein
shall not constitute general consents to service of process in the State of
Delaware and shall have no effect for any purpose except as provided in this
Section 5 and shall not be deemed to confer rights on any person other than the
Parties. Each Party agrees that the service of process upon such Party in any
Proceeding arising out of or relating to this Trademark Assignment Agreement
shall be effective if notice is given as set forth in the Purchase Agreement.
Each of the Parties also agrees that any final, non-appealable judgment against
a Party in connection with any Proceeding arising out of or relating to this
Trademark Assignment Agreement shall be conclusive and binding on such Party and
that such award or judgment may be enforced in any court of competent
jurisdiction, either within or outside of the United States. A certified or
exemplified copy of such award or judgment shall be conclusive evidence of the
fact and amount of such award or judgment.

 

  -2- 

 



 

6. WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY PROCEEDING (WHETHER
IN CONTRACT, IN TORT, AT LAW OR OTHERWISE) BASED UPON, ARISING OUT OF, OR
RELATED TO THIS TRADEMARK ASSIGNMENT AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS TRADEMARK ASSIGNMENT AGREEMENT. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRADEMARK ASSIGNMENT
AGREEMENT, INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THE PARTIES
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS
TRADEMARK ASSIGNMENT AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER
IN THEIR RELATED FUTURE DEALINGS. THE PARTIES FURTHER WARRANT AND REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS TRADEMARK ASSIGNMENT AGREEMENT OR
TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED
HEREBY. IN THE EVENT OF LITIGATION, THIS TRADEMARK ASSIGNMENT AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 



  -3- 

 

  



7. Counterparts. This Trademark Assignment Agreement may be executed in one or

more counterparts (including by facsimile or electronic .pdf submission), each
of which shall be deemed an original, and all of which shall constitute one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the Parties and delivered (by telecopy or otherwise) to
the other Party, it being understood that both Parties need not sign the same
counterpart.

 

[The remainder of this page is intentionally left blank.]

 

  -4- 

 

 

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Trademark
Assignment Agreement as of the date first written above.

 

 



  CONCORDIA PHARMACEUTICALS
INC., S.À.R.L., BARBADOS BRANCH           By: /s/Arijit Mookerjee     Name:
Arijit Mookerjee     Title: Managing Director & CFO                     TELIGENT
JERSEY LIMITED             By: /s/ J. Grenfell-Gardner     Name: J.
Grenfell-Gardner     Title: Director  





 



  

